SUPREME COURT OF GEORGIA
            Case No. S22I0114 & S22A0324


                                                        March 8, 2022


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:

           DAVID CHAVELL MONROE v. THE STATE.

     Upon review of the full record and the briefs of the parties, this
Court has determined that the application for interlocutory appeal
in this case was improvidently granted. Accordingly, the order
granting the application is vacated, the application is denied, and
the appeal is dismissed.

     All the Justices concur.




                          SUPREME COURT OF THE STATE OF GEORGIA
                                     Clerk’s Office, Atlanta

                              I certify that the above is a true extract from the
                       minutes of the Supreme Court of Georgia.
                              Witness my signature and the seal of said court hereto
                       affixed the day and year last above written.



                                                                     , Clerk
              S22A0324. MONROE v. THE STATE.

     PETERSON, Justice, concurring.

     We granted Monroe’s application for interlocutory appeal to

decide the significant question of whether a competency trial is a

civil proceeding subject to the standard for admission of expert

testimony set forth in OCGA § 24-7-702 (“Rule 702”), which

incorporates into Georgia law for civil cases the holding of Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (113 SCt 2786,

125 LE2d 469) (1993). See Rule 702 (a), (b), (f). This remains an

important issue. Unfortunately, we have discovered a defect in this

case that prevents us from reaching its merits here.

     “An appellant’s failure to attack alternative bases for a

judgment results in the affirmance of that judgment.” Brown v.

Fokes Props. 2002, Inc., 283 Ga. 231, 233 (2) (657 SE2d 820) (2008).

Here, the trial court resolved Monroe’s claim that the Daubert

standard should apply on both timeliness and substantive grounds.

At trial, it ruled that Monroe was not entitled to seek a hearing to

litigate the expert testimony under Rule 702 because he did not

                                 2
request one before trial as required by the trial court’s interpretation

of the Rule. In its order denying Monroe’s motion for new trial, the

trial court held that the Daubert standard does not apply to

competency trials because such proceedings are “quasi-criminal” in

nature. But the court also noted its earlier timeliness ruling and left

untouched its prior reasoning, even though it also provided an

alternative ground for its decision.

     Because Monroe has not challenged the timeliness rationale in

his appeal, he has failed to attack an alternative basis for the

judgment below. As such, this case does not properly present the

merits of either issue, and we correctly dismiss it today as

improvidently granted. See, e.g., Mendez v. Moats, 310 Ga. 114, 114-

15 (852 SE2d 816) (2020) (Nahmias, P.J., concurring) (agreeing with

vacation of writ of certiorari as improvidently granted, despite

important questions presented, due to procedural defects that

prevented resolving them).

     This dismissal should not be understood as casting any doubt

on the importance of the Daubert-related question. Indeed, although

                                   3
not at issue in this case and despite this Court’s holding to the

contrary on at least one potential constitutional ground, serious

questions exist as to whether the United States and Georgia

Constitutions permit the admission of expert testimony in criminal

cases that is deemed insufficiently reliable in civil cases. See, e.g.,

Woods v. State, 310 Ga. 358, 359 (850 SE2d 735) (2020) (Nahmias,

P.J., concurring, joined by Blackwell and Peterson, JJ) (expressing

inclination in an appropriate case “to grant a petition for certiorari

asking this Court to reconsider its equal protection holding in Mason

v. Home Depot U.S.A., Inc., 283 Ga. 271, 273-275 (658 SE2d 603)

(2008), as summarily extended to claims by criminal defendants in

Mitchell v. State, 301 Ga. 563, 571-572 (802 SE2d 217) (2017)”).

     I am authorized to state that Chief Justice Nahmias and

Presiding Justice Boggs join in this concurrence.




                                  4